DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4, 9-17, 19-24 and 26 in the reply filed on 16 May 2022 is acknowledged.  The traversal is on the ground(s) set forth on page 2 of the reply filed on 16 May 2022.  This is not found persuasive because the instant application was filed under 35 U.S.C. §371 and the two groups of inventions lack unity of invention because the common technical feature of the two groups of inventions is not a special technical feature (as outlined in the requirement for restriction mailed on 18 April 2022).
The requirement is still deemed proper and is therefore made FINAL.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 May 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF PRODUCING NON-WOVEN PROPTEIN FIBERS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 15, 20, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1).
             Regarding claim 1, Hassingboe et al (see the entire document, in particular, paragraphs [0002], [0011], [0028], [0037] – [0039], [0045] – [0047], [0051], [0055], [0081], [0083], [0084] and [0113]) teaches a process of making non-woven protein fibers (see paragraphs [0011] (method of formation of a non-woven from gelatin) and [0002] (gelatin is prepared from collagen, which is a protein) of Hassingboe et al), including the steps of (a) dissolving a protein in an acidic solution (see paragraph [0083] (gelatin and ascorbic acid) of Hassingboe et al); (c) spraying the solution under an applied pressure at a collection surface, such that the solution evaporates after being sprayed, forming protein fibers upon reaching or before reaching the collection surface (see paragraphs [0011] (solution is ejected from a nozzle using pressurized air) and [0051] (solvent evaporates) of Hassingboe et al), (i) wherein the solution is sprayed without application of an electrical potential (see paragraph [0011] of Hassingboe et al; electro-spinning (or any other process involving the application of an electrical potential) is not disclosed by Hassingboe et al), and (ii) wherein at least one additional non-protein material is present in the acidic solution (see paragraphs [0037] – [0039] (pharmaceutical agent such as cytokines (e,g., interferon)) of Hassingboe et al).  
             Regarding claim 2, see paragraph [0039] (pharmaceutical agent such as cytokines (e,g., interferon, used to treat cancers)) of Hassingboe et al).  
             Regarding claim 9, see paragraph [0002] of Hassingboe et al.
             Regarding claim 15, see paragraph [0045] (citric acid) of Hassingboe et al.
             Regarding claim 20, see paragraph [0113] (samples (containing gelatin, which is made from the protein collagen) are filtered) of Hassingboe et al.
             Regarding claim 22, see paragraph [0084] (pressure of 1.4 – 1.6 bar (or 20.3 – 23.2 psi)) of Hassingboe et al.
             Regarding claim 23, see paragraphs [0028] (air dries the fibers) and [0081] (non-woven is placed in a desiccator for drying) of Hassingboe et al.
            Regarding claim 24, see paragraph [0055] (fiber diameter of from 0.5 – 300 microns) of Hassingboe et al.
            Regarding claim 26, see paragraphs [0046] (if the non-woven is cross-linked, then the non-woven does not disintegrate in water) and [0047] (cross-linkers) of Hassingboe et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Wahal et al (U.S. Patent Application Publication 2013/0122770 A1).
             Regarding claim 4, Hassingboe et al teaches cytokines (e.g., interferon, used to treat cancers) as a pharmaceutical agent (see paragraph [0039] of Hassingboe et al), but does not explicitly teach the recited pharmaceutical agents. Wahal et al (see the entire document, in particular, paragraphs [0001], [0067], [0068] and [0114]) teaches a process of making non-woven protein fibers (see paragraphs [0001] (process of making non-woven materials) and [0067] (natural fibers, silk (which are proteins)) of Wahal et al), including rifampicin (or rifampin) and biguanides as a pharmaceutical agent (see paragraph [0114] of Wahal et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rifampicin (or rifampin) or biguanides as a pharmaceutical agent in the process of Hassingboe et al in view of Wahal et al in order to provide filaments of the non-woven material with desired additives (see paragraph [0068] of Wahal et al). Furthermore, the substitution of one known material (i.e., rifampicin (or rifampin) or biguanides, as taught by Wahal et al) for another known material (i.e., cytokines, as taught by Hassingboe et al) would have yielded predictable results (e.g., the manufacture of non-woven protein fibers) to one of ordinary skill in the art.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Ishikawa et al (U.S. Patent Application Publication 2015/0141618 A1).
             Regarding claim 10, Hassingboe et al teaches that the protein is derived from collagen (see paragraph [0002] of Hassingboe et al), but does not explicitly teach (1) that the protein is derived from the recited arthropod silk sources. Ishikawa et al (see the entire document, in particular, paragraphs [0001], [0027] and [0146]) teaches a process of making non-woven protein fibers (see paragraphs [0001] (process of making protein fibers) and [0146] (further processed into a non-woven material) of Ishikawa et al), wherein the protein is derived from Bombyx mori silk (see paragraph [0027] of Ishikawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the protein of Ishikawa et al for the protein of Hassingboe et al because the substitution of one known material (i.e., Bombyx mori, as taught by Ishikawa et al) for another known material (i.e., collagen, as taught by Hassingboe et al) would have yielded predictable results (e.g., the manufacture of non-woven protein fibers) to one of ordinary skill in the art.
             Regarding claim 11, see paragraph [0027] of Ishikawa et al.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Hyun-Oh et al (U.S. Patent Application Publication 2011/0250256 A1).
             Regarding claim 12, Hassingboe et al teaches that the protein is derived from collagen (see paragraph [0002] of Hassingboe et al), but does not explicitly teach (1) that the protein is derived from the recited plant sources. Hyun-Oh et al (see the entire document, in particular, paragraphs [0052] and [0075]) teaches a process of making non-woven protein fibers (see paragraphs [0075] (process of making non-woven materials) and [0052] (protein fibers) of Hyun-Oh et al), wherein the protein is derived from soy (see paragraph [0052] of Hyun-Oh et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the protein of Hyun-Oh et al for the protein of Hassingboe et al because the substitution of one known material (i.e., soy, as taught by Hyun-Oh et al) for another known material (i.e., collagen, as taught by Hassingboe et al) would have yielded predictable results (e.g., the manufacture of non-woven protein fibers) to one of ordinary skill in the art.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Sugahara et al (U.S. Patent Application Publication 2014/0245923 A1).
             Regarding claim 13, Hassingboe et al does not explicitly teach (1) that the protein is artificial or recombinant. Sugahara et al (see the entire document, in particular, paragraphs [0036], [0072] and [0238]) teaches a process of making non-woven protein fibers (see paragraphs [0238] (process of making non-woven materials), [0036] and [0072] (recombinant spider silk protein) of Sugahara) wherein the protein is recombinant (see paragraphs [0036] and [0072] (recombinant spider silk protein) of Sugahara et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the protein of Sugahara et al for the protein of Hassingboe et al because the substitution of one known material (i.e., recombinant spider silk, as taught by Sugahara et al) for another known material (i.e., collagen, as taught by Hassingboe et al) would have yielded predictable results (e.g., the manufacture of non-woven protein fibers) to one of ordinary skill in the art.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of GB-517956-A.
             Regarding claim 14, Hassingboe et al teaches that a protein is dissolved in an acidic solution (see paragraph [0083] (gelatin and ascorbic acid) of Hassingboe et al), but does not explicitly teach a protein concentration of from about 1 g/L to about 600 g/L. GB-517956-A (see the entire document, in particular, page 1, col. 1, lines 33-38; page 2, col. 1, lines 6-30) teaches a process of making textile fibers (see page 2, col. 1, lines 6-30 of GB-517956-A), including a protein concentration of from about 1 g/L to about 600 g/L (see page 1, col. 1, lines 33-38 (protein dissolved in acid, ratio of acid:protein is 9:1) of GB-517956-A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a protein concentration of from about 1 g/L to about 600 g/L in the process of Hassingboe et al in view of GB-517956-A in order to manufacture textile fibers (see page 2, col. 1, lines 6-30 of GB-517956-A).
             Regarding claim 16, see page 1, col. 1, lines 33-38 (acid having a concentration of 80% by weight) of GB-517956-A.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Armato et al (U.S. Patent Application Publication 2004/0097709 A1).
             Regarding claim 17, Hassingboe et al an acidic solution (see paragraph [0083] (ascorbic acid) of Hassingboe et al), but Hassingboe et al does not explicitly teach (1) that the acidic solution includes a salt. Armato et al (see the entire document, in particular, paragraphs [0001], [0020], [0027] and [0030]) teaches a process of making non-woven protein fibers (see paragraph [0001] (process of making non-woven materials from silk fibers) of Armato et al), wherein silk is dissolved in an acidic solution (see paragraph [0027] (dissolve silk in formic acid solution) of Armato et al) and the acidic solution includes a salt (see paragraph [0030] (calcium chloride, magnesium chloride, potassium chloride, sodium chloride) of Armato et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a salt in the acidic solution if the process of Hassingboe et al in view of Armato et al in order to manufacture a non-woven material which is highly flexible (see paragraph [0020] of Armato et al).
             Regarding claim 19, see paragraph [0030] (calcium chloride, magnesium chloride, potassium chloride, sodium chloride) of Armato et al.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassingboe et al (U.S. Patent Application Publication 2009/0220579 A1) as applied to claims 1, 2, 9, 15, 20, 22-24 and 26 above, and further in view of Torres et al (U.S. Patent Application Publication 2005/0222320 A1).
             Regarding claim 21, Hassingboe et al teaches the step of spraying under an applied pressure (see paragraph [0011] (solution is ejected from a nozzle using air pressure) of Hassingboe et al), but Hassingboe et al does not explicitly teach (1) the step of spraying with an airbrush. Torres et al (see the entire document, in particular, paragraphs [0001], [0017], [0068] and [0069]) teaches a process of making non-woven material by spraying (see paragraph [0001] (process of making non-woven materials by spraying) of Torres et al), wherein the sprayed material includes proteins (see paragraph [0069] of Torres et al), including the step of spraying with an airbrush (see paragraph [0017] of Torres et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the airbrush of Torres et al for the sprayer of Hassingboe et al because the substitution of one known element (i.e., an airbrush, as taught by Torres et al) for another known element (i.e., the sprayer of Hassingboe et al) would have yielded predictable results (e.g., the manufacture of a non-woven material) to one of ordinary skill in the art.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742